Citation Nr: 1647055	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable initial rating for chronic conjunctivitis of both eyes.

2.  Entitlement to an initial rating in excess of 10 percent for corneal abrasion of the left eye.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for soft tissue lymphoma of the right lateral chest.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from May 1976 to November 1976 and from August 2004 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which granted service connection for chronic conjunctivitis of both eyes and residuals of a corneal abrasion of the left eye.  Each disability was assigned a noncompensable rating with an effective date of October 22, 2007.  The Veteran appealed for higher initial ratings.  Jurisdiction of the case currently resides with the RO in Baltimore, Maryland.

In a December 2011 Decision Review Officer (DRO) decision, a rating of 10 percent was granted for the corneal abrasion of the left eye, effective October 22, 2007.

The Board also notes that in addition to the claims noted above, the Veteran had also perfected a claim for an initial rating in excess of 10 percent for erectile dysfunction.  In a December 2011 DRO Decision, a 20 percent rating for erectile dysfunction was granted, effective October 22, 2007 (the date of the initial claim for service connection).  In his January 2012 substantive appeal, the Veteran stated that he was satisfied with the 20 percent rating.  However, the Veteran stated that he was seeking earlier effective dates of either October 10, 2007 or October 22, 2007 for the assigned of a 20 percent rating for erectile dysfunction and for the assignment of the 10 percent rating for corneal abrasion of the left eye.  As effective dates of October 22, 2007 have already been assigned for both the 20 percent rating for erectile dysfunction and for the 10 percent rating for corneal abrasion of the left eye, these matters are not on appeal.     

With respect to the other issues listed on the first page of this decision, an October 2013 rating decision granted a rating of 50 percent for service-connected PTSD.  In a February 2014 statement, the Veteran expressed disagreement with the assigned rating for PTSD.  Also, an April 2014 rating decision denied service connection for a left wrist disability, bilateral pes planus and for soft tissue lymphoma of the right lateral chest.  In an April 2015 statement, the Veteran expressed disagreement with the denials of service connection for the left wrist disability, bilateral pes planus and for soft tissue lymphoma of the right lateral chest.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher initial disability ratings for his service-connected chronic conjunctivitis of both eyes and for corneal abrasion of the left eye.  Specifically, in his January 2012 substantive appeal, the Veteran reported that his eye disabilities are worse than currently rated and requested that they be reevaluated.  Moreover, the Board notes that the most recent VA examination for the Veteran's eyes was conducted in November 2011.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of 5 years, the November 2011 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of his service-connected disabilities.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, in order to accurately assess the severity of the chronic conjunctivitis of both eyes and corneal abrasion of the left eye, the Veteran should be afforded a new and contemporaneous VA examination.

Lastly, an October 2013 rating decision granted a rating of 50 percent for service-connected PTSD.  In a February 2014 statement, the Veteran expressed disagreement with the assigned rating for PTSD.  Also, an April 2014 rating decision denied service connection for a left wrist disability, bilateral pes planus and for soft tissue lymphoma of the right lateral chest.  In an April 2015 statement, the Veteran expressed disagreement with the denials of service connection for the left wrist disability, bilateral pes planus and for soft tissue lymphoma of the right lateral chest.  Since an SOC has not been issued, the Board must remand these matters.  See Manlincon v. West, 12 Vet. App. 238, 240-241   (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate specialist to assess the current severity of his service-connected chronic conjunctivitis of both eyes and his service-connected corneal abrasion of the left eye.  The claims file must be made available to the examiner for review in conjunction with the examination.  All studies indicated should be completed.  The examiner should report all signs and symptoms, and associated functional impairment, for each disability.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  When the development requested above has been completed, the claims should be readjudicated by the AOJ.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

3.  The AOJ should issue an SOC pertaining to the Veteran's claims of entitlement to a rating in excess of 50 percent for PTSD and entitlement to service connection for a left wrist disability, bilateral pes planus and for soft tissue lymphoma of the right lateral chest.  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


